AO 94 (Rev. 06/09) Commitment to Another District



                                     United States District Court
                                                                for the

                                                    Northern District of California


                 United States of America
                               V.

                      RYAN FREITAG                                        Case No. 3-19-71662-MAG^-<-3-,                       \J
                                                                                Charging District's
                                                                                                                 Kfm %
                           Defendant                                            Case No.      1:16CR00024-001

                                            COMMITMENT TO ANOTHER DISTRICT                                            %
         The defendant has been ordered to appear in the                  Eastern            District of California

(ifapplicable)                                      division. The defendantmay need an interpreterfor this language:


         The defendant:         • will retain an attorney.
                                Sfis requesting court-appointed counsel.
         The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The UnitedStatesmarshal must transport the defendant, togetherwith a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
Statesattorney and the clerk of court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district mustpromptly transmit the papers and any bail to the charging district.



Date:       /0^ ^ ""                                                       (                 Judge's signature        "
                                                                                     V,

                                                                               cauellne\ Scott Corlev. U.S. Maaistrate Judqe
                                                                                           Printed name and title
